DETAILED ACTION
Remarks
The instant application having Application Number 16/920,844 filed on July 6, 2020 has a total of 25 claims pending in the application; there are 5 independent claims and 20 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 7/6/2020 and 10/21/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moir et al. (US Patent Publication No. 2018/0341930 A1, ‘Moir’, hereafter).

Regarding claim 1. Moir teaches a method for processing a private transaction in a blockchain network, the method comprising: 
generating a request associated with a transaction (A request from a client may specify a target shard as well as a command and/or transaction (e.g., a proposed transaction to be added/applied to the target shard). A dispatcher may be responsible for forwarding a received request to a process, such as a verifier, Moir [0054-0055]); 
collecting an anchor associated with the request (an active process may need to be up-to-date so that it can use the cryptographic hash of the most recent transaction in constructing the new transaction, Moir [0079]); 
transitioning the transaction into a collection of two or more hashes (the verifier may authenticate the snapshot, such as by checking that at least a certain number of other participants have validated and signed the snapshot, according to some embodiments. In some embodiments, “evidence” may be stored with transaction or snapshot data to enable recipients to verify its accuracy. Such evidence may include signatures of verifiers that have voted for transactions or snapshot, cryptographic hashes and/or Merkle proofs that enable the receiving verifier to check that the transactions or snapshots are valid. The verifier may then apply the transactions from the snapshot, Moir [0079], [0084]); and 
submitting the transaction to an ordering service ( a dishonest leader may select and order transactions such that the generated hash has desired properties, such as assigning “friendly” participants to a shard that they would like to corrupt. Therefore, in some embodiments, the current randomness source deterministically assigns a buddy node to each leader. At the end of its term, a leader may then send the buddy node the incremental hash of the last transaction committed and the buddy node may be configured to sign the hash with its own private key and return the signed hash back to the leader, Moir [0136]). 
Regarding claim 2. Moir teaches wherein the request is a processable action that modifies a blockchain ledger (Moir [0083]).  
Regarding claim 3. Moir teaches further comprising: validating, by two or more shards in the blockchain network, the transaction, wherein the transaction is locally validated by the two or more shards (Moir [0051], [0079]).  
Regarding claim 4. Moir teaches wherein the two or more shards validate the transaction comprising: 
receiving by each of the two or more shards a respective, known preimage associated with the two or more hashes (Moir [0081]); and 
matching, by each of the two or more shards, the respective, known preimage to the two or more hashes (Moir [0116]).  
Regarding claim 5. Moir teaches further comprising: performing, by the two or more shards, an atomic commit of the request (Moir [0082]). 
Regarding claim 6. Moir teaches wherein the atomic commit is performed without any respective, known preimage being shared with any of the other two or more shards (Moir [0082]). 
Regarding claim 7. Moir teaches a system for processing a private transaction in a blockchain network, the system comprising: a memory; and a processor in communication with the memory, the processor being configured to perform operations (stored within system memory as program instructions and data storage, respectively. In other embodiments, program instructions and/or data may be received, sent or stored upon different types of computer-accessible media or on similar media separate from system memory or computer system. Generally speaking, a computer-accessible medium may include storage media or memory media such as magnetic or optical media, e.g., disk or CD/DVD-ROM coupled to computer system via I/O interface, Moir [0143], [0149]) comprising: 
Regarding claims 8-12, the method steps of claims 2-6 substantially encompass the system recited in claims 8-12.  Therefore, claims 8-12 are rejected for at least the same reason as claims 2-6 above.
Regarding claim 13. Moir teaches a computer program product for processing a private transaction in a blockchain network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function (stored within system memory as program instructions and data storage, respectively. In other embodiments, program instructions and/or data may be received, sent or stored upon different types of computer-accessible media or on similar media separate from system memory or computer system. Generally speaking, a computer-accessible medium may include storage media or memory media such as magnetic or optical media, e.g., disk or CD/DVD-ROM coupled to computer system via I/O interface, Moir [0143], [0149]), the function comprising: 
although claim 13 directed to a product, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the product recited in claim 13. Therefore; claim 13 is rejected for at least the same reason as claim 1 above.
Regarding claims 14-18, the method steps of claims 2-6 substantially encompass the product recited in claims 14-18.  Therefore, claims 14-18 are rejected for at least the same reason as claims 2-6 above.
Regarding claim 19. Moir teaches a method for processing a private transaction in a blockchain network, the method comprising: 
receiving a request associated with a transaction (Moir Abstract, [0082]); 
identifying that a first preimage associated with a first hash is known to a first shard (Moir [0043], [0079], [0081]); and 
generating a first identification tag associated with the transaction (Moir [0056-0057]).
Regarding claim 20. Moir teaches, further comprising: 
identifying that a second preimage associated with a second hash is known to a second shard (Moir [0043], [0079], [0081]); and 
generating a second identification tag associated with the transaction (Moir [0056-0057]). 
Regarding claim 22. Moir teaches, further comprising: 
validating the transaction (Moir [0049], [0090], [0092]); and 
committing, atomically, the transaction to the blockchain network (Moir [0049], [0090], [0092]).  
Regarding claim 23. Moir teaches a method for processing a private transaction in a blockchain network, the method comprising: 
receiving a request associated with a transaction (Moir Abstract, [0082]); 
assigning a first shard a first task (Moir [0035], [0113-0116]); 
identifying that a first preimage associated with a first hash is known to the first shard (Moir [0043], [0079], [0081]); and 
performing the first task (Moir [0035], [0113-0116]). 
Regarding claim 24. Moir teaches, further comprising: 
assigning a second shard a second task (Moir [0035], [0113-0116]); 
P202000384US01Page 51 of 53identifying that a second preimage associated with a second hash is known to the second shard (Moir [0043], [0079], [0081]); and 
performing the second task (Moir [0035], [0113-0116]). 
Regarding claim 25. Moir teaches, wherein the first task and the second task are performed as a part of an atomic commit of the transaction (Moir [0049], [0090], [0092]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moir et al. (US Patent Publication No. 2018/0341930 A1, ‘Moir’, hereafter) in view of Yang et al. (US Patent No. 10,878,415 B1 , ‘Yang’, hereafter).

Regarding claim 21. Moir does not teach, wherein the first identification tag is displayed to a first user and a second user, and wherein the second identification tag is displayed to the first user and a third user.  
However, Yang teaches wherein the first identification tag is displayed to a first user and a second user, and wherein the second identification tag is displayed to the first user and a third user (Yang, Col 2, lines 38-67).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Moir and Yang before him/her, to modify Moir with the teaching of Yang’s configurable robots for network-based processes.  One would have been motivated to do so for the benefit of providing user configurable systems and an interface for the user to configure these systems that may not require the user to have coding knowledge, therefore providing a quantitative, automated, decentralized, and intelligent computer platform for financial markets, including a stock market, future market, forex market, cryptocurrency market, bond market, option market, and the like (Yang, Abstract and Col 1, lines 20-60).


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168